ICJ_087_MaritimeDelimitation_QAT_BHR_1996-10-30_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREIN)

ORDONNANCE DU 30 OCTOBRE 1996

1996

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR y. BAHRAIN)

ORDER OF 30 OCTOBER 1996
Mode officiel de citation:

Délimitation maritime et questions territoriales
entre Qatar et Bahrein, ordonnance du 30 octobre 1996,
C.J. Recueil 1996, p. 800

Official citation:

Maritime Delimitation and Territorial Questions
between Qatar and Bahrain, Order of 30 October 1996,
I C.J. Reports 1996, p. 800

 

N° de vente:
ISSN 0074-4441 Sales number 682

ISBN 92-1-070747-8

 

 

 
800

INTERNATIONAL COURT OF JUSTICE
YEAR 1996

30 October 1996

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR v. BAHRAIN)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Ar-
ticles 31 and 44 of the Rules of Court,

Having regard to the Judgment of 1 July 1994, in paragraph 39 of
which the Court expressed itself in the following terms:

“On the completion thus of the reference of the whole dispute to
the Court, the Court will fix time-limits for the simultaneous filing of
pleadings, i.e., each Party will file a Memorial and then a Counter-
Memorial within the same time-limits”,

Having regard to the Judgment of 15 February 1995, in the terms of
which the Court noted, inter alia, that it was now seised of the whole of
the dispute, and paragraph 49 of which states that:

“Within the framework thus defined, it falls to Qatar to present its
submissions to the Court, as it falls to Bahrain to present its own. To
this end, after it has ascertained the views of the Parties, the Court
will issue an Order fixing the time-limits for the simultaneous filing
of the written pleadings, in accordance with paragraph 39 of the
Judgment of 1 July 1994”,

Having regard to the Order of 28 April 1995, by which the Court,
4
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (ORD. 30 X 96) 801

referring to the said Judgments, fixed 29 February 1996 as the time-limit
for the filing by each of the Parties of a Memorial on the merits,

Having regard to the Order of 1 February 1996, by which the Court
extended to 30 September 1996 the time-limit for the filing by each of the
Parties of a Memorial on the merits;

Whereas each of the Parties duly. filed its Memorial on the merits
within the time-limit thus extended;

Whereas a time-limit now has to be fixed for the filing by each of the
Parties of a Counter-Memorial on the merits;

Taking into account the views expressed by the Agents of the Parties at
a meeting which the President of the Court held with them on 28 Octo-
ber 1996,

Fixes 31 December 1997 as the time-limit for the filing by each of the
Parties of a Counter-Memorial on the merits; and
Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this thirtieth day of October, one thousand
nine hundred and ninety-six, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Govern-
ment of the State of Qatar and the Government of the State of Bahrain,
respectively.

(Signed) Mohammed BEDJAOUI,
President.

(Signed) Eduardo VALENCIA-OSPINA,
REGISTRAR.
